Name: Commission Decision of 23 June 1971 on the authorization of a tariff agreement between the SociÃ ©te nationale des chemins de fer franÃ §ais (SNCF) and the SociÃ ©te des aciÃ ©ries rÃ ©unies de Burbach, Eich, Dudelange (ARBED) for the carriage of iron ore from Boulange and Algrange to Audun-le-Tiche-Mont (siding) and on the authorization of Franco-Luxembourg tariff No 3530-04 applicable to the carriage of iron ore from Boulange to Esch/Belval
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1971-07-19

 nan